OPINION
By MATTHEWS, J.
At the trial m the Municipal Court of Cincinnati it was not disputed that the plaintiff had loaned to, or expended on behalf of the defendant the amount of money for which judgment was prayed.
The issues tried were, the statute of limitations, the discharge in bankruptcy, a new promise after the discharge, and a part payment, tolling the statute of limitations.
The court, without a jury, found on all the issues in favor of the plaintiff, and rendered judgment accordingly. This appeal is from that judgment.
A reading of the evidence discloses abundant evidence to support the finding.
It was most strongly urged that the part payment was made by the defendant’s wife, without his authority, bu we find evidence, which, if oelieved, clearly proves that her action was approved and ratified within a few days after the'payment.'
The defendant, not having directed the manner of application, the plaintiff nad the legal right to apply the payment, so as to revive the whole debt.
The record disclosing no error, the judgment is affirmed.
ROSS, PJ, and HAMILTON, J, concur.